

	

		II

		109th CONGRESS

		1st Session

		S. 1526

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Specter (for himself

			 and Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide education to students in grades

		  7 through 12 about the importance of higher education.

	

	

		1.Short titleThis Act may be cited as the

			 Roads to Success Act of

			 2005.

		2.DefinitionsIn this Act:

			(1)Institution of

			 higher educationThe term

			 institution of higher education has the meaning given the term in

			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).

			(2)Secondary

			 schoolThe term

			 secondary school has the meaning given the term in section 9101 of

			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).

			(3)SecretaryThe term Secretary means the

			 Secretary of Education.

			(4)State

			 educational agencyThe term

			 State educational agency has the meaning given the term in section

			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 7801).

			3.Roads to

			 success

			(a)Program

			 authorizedFrom amounts

			 appropriated under section 5, the Secretary shall award a grant to carry out

			 the activities described in subsection (b) to Roads to Success (referred to in

			 this Act as the grantee), a nonprofit educational organization

			 that has as its primary purposes increasing awareness of the importance of

			 higher education, developing career awareness, building life skills, and

			 providing education planning to secondary school students.

			(b)Grant

			 agreementThe grantee shall

			 enter into an agreement with the Secretary that requires that the

			 grantee—

				(1)develop a curriculum-based higher education

			 preparation program curriculum for students in grades 7 through 12 that—

					(A)(i)provides information for the students about

			 the opportunities for and the importance of higher education;

						(ii)develops the career awareness of the

			 students;

						(iii)builds the students' life skills;

			 and

						(iv)provides education planning to the

			 students; and

						(B)provides 1 class hour of higher education

			 preparation instruction each week for students in grades 7 through 12;

			 and

					(2)award subgrants to not more than 5 State

			 educational agencies to enable the State educational agencies to provide higher

			 education preparation programs, using the higher education preparation program

			 curriculum designed by the grantee, to students in grades 7 through 12 in

			 middle schools and secondary schools served by the State educational

			 agencies.

				(c)Subgrants

				(1)Award

			 basisIn awarding a subgrant

			 under subsection (b)(2), the grantee shall take into consideration the number

			 of middle schools and secondary schools served by the State educational agency

			 that have historically low rates of student application and admission to

			 institutions of higher education.

				(2)Authorized

			 activitiesA State

			 educational agency receiving a subgrant under subsection (b)(2)—

					(A)shall use subgrant funds to implement the

			 higher education preparation program curriculum developed under subsection

			 (b)(1) in middle schools and secondary schools served by the State educational

			 agency; and

					(B)may use subgrant funds, or any other funds

			 including private funds, to supplement the higher education preparation program

			 described in subparagraph (A) with appropriate enrichments, such as guest

			 speakers, videos, Web-based services, or multimedia tools.

					(3)RequirementIn selecting students in grades 7 through

			 12 to participate in the higher education preparation program, a State

			 educational agency receiving a subgrant under subsection (b)(2) shall give

			 priority to students in the middle schools and secondary schools served by the

			 State educational agency that have historically low rates of student

			 application and admission to institutions of higher education.

				(4)DurationThe grantee shall award each subgrant under

			 subsection (b)(2) for a period of 5 years.

				4.Reports

			(a)State

			 educational agency reportsBeginning in fiscal year 2007, a State

			 educational agency receiving a subgrant under section 3(b)(2) shall—

				(1)require that each middle school and

			 secondary school participating in the higher education preparation program

			 submit an annual report on the progress of such program to the State

			 educational agency; and

				(2)submit an annual report on the progress of

			 the higher education preparation program to the grantee.

				(b)Grantee

			 reportsThe grantee shall

			 submit an annual report on the progress of the higher education preparation

			 program curriculum and the higher education preparation program subgrants to

			 the Secretary.

			(c)Reports to

			 Congress

				(1)Annual

			 reportsThe Secretary shall

			 submit to Congress an annual report on the progress of the activities funded

			 under this Act.

				(2)Final

			 reportNot later than 90 days

			 after the conclusion of the time period for all subgrants under section

			 3(b)(2), the Secretary shall submit to Congress a final report on the results

			 of the higher education preparation program, together with recommendations for

			 such legislative or administrative action as the Secretary determines

			 appropriate.

				5.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this Act $10,000,000 for each of the

			 fiscal years 2006 through 2011.

		

